Citation Nr: 1419189	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970, from August 1970 to August 1972, and from October 1972 to January 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2013 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for a low back disability.  The Veteran appealed that decision.  In August 2013, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court"), vacated that part of the March 2013 Board decision that denied the Veteran's claim for service connection for a low back disability, and remanded the case to the Board for readjudication consistent with the Joint Motion for Remand submitted by the parties. 

In the portion of the March 2013 Board decision not vacated by the Court, the Board remanded the Veteran's claims of service connection for a bilateral hip disability, insomnia and sleep apnea, disabilities of the lung and chest, a skin condition, and a psychiatric disorder to include posttraumatic stress disorder, for additional development, which are still pending.  

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he has arthritis of the lumbar spine caused by or made worse by his service-connected residuals of fractures of the left tibia and fibula and left leg shortening.





In the Joint Motion, the parties agreed that the VA examination in May 2008 of record was inadequate. In order to comply with the Joint Motion, another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

Whether the current lumbar spine disability is caused by or aggravated by the service-connected residuals of fractures of the left tibia and fibula and left leg length discrepancy.  

In this context, "aggravation" means a permanent worsening of the claimed condition by the service-connected disabilities as opposed to a temporary flare-up of symptoms.  

The Veteran's file must be reviewed by the VA examiner.  

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



